         Case 1:21-mj-00188-ZMF Document 9 Filed 03/10/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT FOR
                       THE DISTRICT OF COLUMBIA

      UNITED STATES                                  : CASE No: 1:21:MJ-00188
                                                     :
             v.                                      :
                                                     :
                                                     :
      RYAN SAMSEL,                                   : (Electronically Filed)



             ENTRY OF APPEARANCE IN A CRIMINAL CASE

      TO THE CLERK OF COURTS AND ALL PARTIES OF RECORD:

Kindly enter my appearance on behalf of the defendant, Ryan Samsel.

I certify that I am admitted to practice before this Court.




                                               Respectfully submitted,

Date: March 10, 2021                           /s/ Elisabeth K. H. Pasqualini
                                               EKHPLaw, LLC
                                               407 N Front St., Suite 2
                                               Harrisburg, PA 17101
                                               Attorney ID# 201665
                                               Tel. No. (717) 412-4386
                                               Fax. No. (717) 674-7530
                                               e@ekhplaw.com
